Case 19-11626-LSS   Doc 1472   Filed 08/24/20   Page 1 of 8
Case 19-11626-LSS   Doc 1472   Filed 08/24/20   Page 2 of 8
                    EXHIBIT A
                               Case 19-11626-LSS                Doc 1472      Filed 08/24/20       Page 3 of 8
PES Holdings, LLC, et al. - Service List to e-mail Recipients                                                                Served 8/14/2020

AKERMAN LLP                                       AKERMAN LLP                                  AKERMAN LLP
DAVID.PARHAM@AKERMAN.COM                          JOHN.MITCHELL@AKERMAN.COM                    KATHERINE.FACKLER@AKERMAN.COM




BAKER BOTTS LLP                                   BAKER HUGHES                                 BMC GROUP, INC
OMAR.ALANIZ@BAKERBOTTS.COM                        KRISTIN.MCLAURIN@BHGE.COM                    FEIL.BMC@ECFALERTS.COM




BRANDSAFWAY INDUSTRIES, LLC                       BROWN RUDNICK LLP                            BROWN RUDNICK LLP
BDUNPHY@BRANDSAFWAY.COM                           MSCHLAN@BROWNRUDNICK.COM                     RSTARK@BROWNRUDNICK.COM




BROWN RUDNICK LLP                                 BRYAN CAVE LEIGHTON PAISNER LLP              BUCHALTER, A PROFESSIONAL CORPORATION
SPOHL@BROWNRUDNICK.COM                            ERIC.PREZANT@BCLPLAW.COM                     SCHRISTIANSON@BUCHALTER.COM




CHIMICLES SCHWARTZ KRINER & DONALDSON-SMIT        CHIPMAN BROWN CICERO & COLE LLP              CHIPMAN BROWN CICERO & COLE LLP
BFJ@CHIMICLES.COM                                 CHIPMAN@CHIPMANBROWN.COM                     OLIVERE@CHIPMANBROWN.COM




CITY OF PHILADELPHIA LAW DEPARTMENT               COHEN, SEGLIAS, PALLAS, GREENHALL & FURMAN, P COHEN, WEISS AND SIMON LLP
MEGAN.HARPER@PHILA.GOV                            SDAUGHERTY@COHENSEGLIAS.COM                   MWOODS@CWSNY.COM




COHEN, WEISS AND SIMON LLP                        CONSTELLATION NEW ENERGY INC                 CROSS & SIMON, LLC
RSELTZER@CWSNY.COM                                DAVID.ELLSWORTH@CONSTELLATION.COM            CSIMON@CROSSLAW.COM




CROSS & SIMON, LLC                                DAVIS POLK & WARDWELL LLP                    DAVIS POLK & WARDWELL LLP
KMANN@CROSSLAW.COM                                ARYEH.FALK@DAVISPOLK.COM                     DAMIAN.SCHAIBLE@DAVISPOLK.COM




DAVIS POLK & WARDWELL LLP                         DAVIS POLK & WARDWELL LLP                    DAVIS POLK & WARDWELL LLP
DAVID.TOSCANO@DAVISPOLK.COM                       JAMES.MCCLAMMY@DAVISPOLK.COM                 JONAH.PEPPIATT@DAVISPOLK.COM




DEPARTMENT OF ENVIRONMENTAL PROTECTION            DOSHI LEGAL GROUP, PC                        DUANE MORRIS LLP
VERKANOVA@PA.GOV                                  AMISH@DOSHILEGAL.COM                         JPHITCHINGS@DUANEMORRIS.COM




ELLIOTT GREENLEAF, P.C.                           ELLIOTT GREENLEAF, P.C.                      ELLIOTT GREENLEAF, P.C.
JMS@ELLIOTTGREENLEAF.COM                          RXZA@ELLIOTTGREENLEAF.COM                    SAK@ELLIOTTGREENLEAF.COM




EMMET, MARVIN & MARTIN, LLP                       ENVIRONMENTAL ENFORCEMENT SECTION            ERIC O'TOOLE
TPITTA@EMMETMARVIN.COM                            JOHN.BRODERICK@USDOJ.GOV                     EMAIL ADDRESS REDACTED




GELLERT SCALI BUSENKELL & BROWN, LLC              GIBBONS P.C.                                 GIBBONS, P.C.
RGELLERT@GSBBLAW.COM                              HCOHEN@GIBBONSLAW.COM                        DBARNEY@GIBBONSLAW.COM




HAYNES AND BOONE, LLP                             HAYNES AND BOONE, LLP                        HOGAN MCDANIEL
CHARLIE.JONES@HAYNESBOONE.COM                     FRASHER.MURPHY@HAYNESBOONE.COM               GFMCDANIEL@DKHOGAN.COM




HUSCH BLACKWELL, LLP                              ICBC STANDARD BANK PLC                       ICBC STANDARD BANK PLC
LYNN.BUTLER@HUSCHBLACKWELL.COM                    DAVID.STAAB@HAYNESBOONE.COM                  KENRIC.KATTNER@HAYNESBOONE.COM




Page 1 of 3
                               Case 19-11626-LSS                Doc 1472       Filed 08/24/20          Page 4 of 8
PES Holdings, LLC, et al. - Service List to e-mail Recipients                                                                       Served 8/14/2020

INDUSTRIAL SPECIALTY SERVICES, LLC                INDUSTRIAL SPECIALTY SERVICES, LLC (D/B/A BRAN   JACK SHRUM, PA
BDUNPHY@BRANDSAFWAY.COM                           BDUNPHY@BRANDSAFWAY.COM                          JSHRUM@JSHRUMLAW.COM




JACKSON WALKER LLP                                KIRKLAND & ELLIS LLP                             KIRKLAND & ELLIS LLP
BRUZINSKY@JW.COM                                  EDWARD.SASSOWER@KIRKLAND.COM                     MATTHEW.FAGEN@KIRKLAND.COM




KIRKLAND & ELLIS LLP                              LATHAM & WATKINS LLP                             LATHAM & WATKINS LLP
STEVEN.SERAJEDDINI@KIRKLAND.COM                   ERIC.MERRILL@LW.COM                              JONATHAN.ROD@LW.COM




LAW OFFICE OF PATRICIA WILLIAMS PREWITT           LAW OFFICE OF SUSAN E. KAUFMAN, LLC              LINEBARGER GOGGAN BLAIR & SAMPSON LLP
PWP@PATTIPREWITTLAW.COM                           SKAUFMAN@SKAUFMANLAW.COM                         HOUSTON_BANKRUPTCY@PUBLICANS.COM




LUXE ENERGY, LLC.                                 MANIER & HEROD                                   MANIER & HEROD
SPATRANELLA@LUXEENERGY.COM                        MCOLLINS@MANIERHEROD.COM                         RMILLER@MANIERHEROD.COM




MANIER & HEROD                                    MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
SPOTEET@MANIERHEROD.COM                           DPRIMACK@MDMC-LAW.COM                       GBRESSLER@MDMC-LAW.COM




MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP MCGUIREWOODS LLP                                       MCGUIREWOODS LLP
MMORANO@MDMC-LAW.COM                        JMADDOCK@MCGUIREWOODS.COM                              JSHEERIN@MCGUIREWOODS.COM




MERRILL LYNCH COMMODITIES, INC.                   MISSISSIPPI DEPARTMENT OF REVENUE                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
NLIN@STROOCK.COM                                  BANKRUPTCY@DOR.MS.GOV                            AREMMING@MNAT.COM




MORRIS, NICHOLS, ARSHT & TUNNELL LLP              MORRIS, NICHOLS, ARSHT & TUNNELL LLP             NGL ENERGY PARTNERS, LP
PTOPPER@MNAT.COM                                  RDEHNEY@MNAT.COM                                 CATTOI@GTLAW.COM




NGL ENERGY PARTNERS, LP                           NIXON PEABODY LLP                                NIXON PEABODY LLP
MELOROD@GTLAW.COM                                 CFONG@NIXONPEABODY.COM                           RPEDONE@NIXONPEABODY.COM




NORTON ROSE FULBRIGHT US LLP                      NORTON ROSE FULBRIGHT US LLP                     O’KELLY ERNST & JOYCE, LLC
DAVID.ROSENZWEIG@NORTONROSEFULBRIGHT.CO           STEPHEN.CASTRO@NORTONROSEFULBRIGHT.COM           MJOYCE@OELEGAL.COM




OFFICE OF THE ATTORNEY GENERAL                    OFFICE OF THE UNITED STATES TRUSTEE              PACHULSKI STANG ZIEHL & JONES LLP
ATTORNEY.GENERAL@DELAWARE.GOV                     DAVID.L.BUCHBINDER@USDOJ.GOV                     JONEILL@PSZJLAW.COM




PACHULSKI STANG ZIEHL & JONES LLP                 PACHULSKI STANG ZIEHL & JONES LLP                POST & SCHELL, P.C
LJONES@PSZJLAW.COM                                PKEANE@PSZJLAW.COM                               BBISIGNANI@POSTSCHELL.COM




REED SMITH LLP                                    REED SMITH, LLP                                  REED SMITH, LLP
KPOLYANSKY@REEDSMITH.COM                          JANGELO@REEDSMITH.COM                            KGWYNNE@REEDSMITH.COM




RICHARDS, LAYTON & FINGER, P.A                    RICHARDS, LAYTON & FINGER, P.A                   RICHARDS, LAYTON & FINGER, P.A
COLLINS@RLF.COM                                   DEFRANCESCHI@RLF.COM                             SCHLAUCH@RLF.COM




Page 2 of 3
                               Case 19-11626-LSS                Doc 1472        Filed 08/24/20      Page 5 of 8
PES Holdings, LLC, et al. - Service List to e-mail Recipients                                                                 Served 8/14/2020

RICHARDS, LAYTON & FINGER, P.A                    SMITH, KATZENSTEIN & JENKINS LLP              STEVENS & LEE, P.C.
SHAPIRO@RLF.COM                                   KMILLER@SKJLAW.COM                            JHH@STEVENSLEE.COM




STEVENS & LEE, P.C.                               SUNOCO LOGISTICS PARTNERS OPERATIONS LP       SUNOCO LOGISTICS PARTNERS OPERATIONS LP
RL@STEVENSLEE.COM                                 JIM.WRIGHT@ENERGYTRANSFER.COM                 TOM.LONG@ENERGYTRANSFER.COM




THOMPSON COBURN LLP                               TROUTMAN PEPPER HAMILTON SANDERS LLP          TROUTMAN PEPPER HAMILTON SANDERS LLP
FXBUCKLEYJR@THOMPSONCOBURN.COM                    DAVID.FOURNIER@TROUTMAN.COM                   DOUGLAS.HERRMANN@TROUTMAN.COM




TROUTMAN PEPPER HAMILTON SANDERS LLP              TROUTMAN PEPPER HAMILTON SANDERS LLP          TROUTMAN PEPPER HAMILTON SANDERS LLP
EDWARD.TOOLE@TROUTMAN.CO                          KENNETH.LISTWAK@TROUTMAN.COM                  MARCY.SMITH@TROUTMAN.COM




UNITED STATES DEPT OF JUSTICE                     UNITED STEELWORKERS                           UNITED STEELWORKERS
ALAN.TENENBAUM@USDOJ.GOV                          ARESNICK@USW.ORG                              DJURY@USW.ORG




VANE LINE BUNKERING INC                           WEBSTER BANK, NA                              WEIL, GOTHSAL & MANGES, LLP
PPOTTER@VANEBROTHERS.COM                          MKORMAN@WEBSTERBANK.COM                       BRYAN.PODZIUS@WEIL.COM




WEIL, GOTHSAL & MANGES, LLP                       WEIL, GOTHSAL & MANGES, LLP                   WESTERMAN BALL EDERER MILLER ZUCKER & SHAR
DAVID.GRIFFITHS@WEIL.COM                          RAY.SCHROCK@WEIL.COM                          ALADD@WESTERMANLLP.COM




WESTERMAN BALL EDERER MILLER ZUCKER & SHAR WHITEFORD TAYLOR & PRESTON, LLP                      WHITEFORD TAYLOR & PRESTON, LLP
MHENNESSY@WESTERMANLLP.COM                 CAJONES@WTPLAW.COM                                   RRILEY@WTPLAW.COM




WILLIAM TOMPKINS                                  WILMER CUTLER PICKERING HALE & DORR LLP       WILMER CUTLER PICKERING HALE & DORR LLP
EMAIL ADDRESS REDACTED                            BENJAMIN.LOVELAND@WILMERHALE.COM              CRAIG.GOLDBLATT@WILMERHALE.COM




WOMBLE BOND DICKINSON (US) LLP                    WOMBLE BOND DICKINSON (US) LLP
MATTHEW.WARD@WBD-US.COM                           MORGAN.PATTERSON@WBD-US.COM




                                                                                            Parties Served: 119




Page 3 of 3
Case 19-11626-LSS   Doc 1472   Filed 08/24/20   Page 6 of 8
                    EXHIBIT B
                                Case 19-11626-LSS       Doc 1472           Filed 08/24/20       Page 7 of 8
PES Holdings, LLC, et al. - U.S. Mail                                                                                      Served 8/14/2020

AKERMAN LLP                                   AKERMAN LLP                                       AMETEK CANADA INC
ATTN: JOHN MITCHELL/DAVID W. PARHAM           ATTN: MARY KATHERINE FACKLER                      P.O. BOX 1906
2001 ROSS AVE, STE 3600                       50 N LAURA ST, STE 3100                           CALGARY, AB T2P 2M2
DALLAS, TX 75201                              JACKSONVILLE, FL 32202                            CANADA




AMETEK CANADA LP                              BRANDSAFWAY INDUSTRIES, LLC                       BRANDSAFWAY SERVICES, LLC
ATTN: BETTY FANG                              ATTN: BRENDAN DUNPHY                              10 INDUSTRIALHIGHWAY MS 24, STE 2
2876 SUNRIDGE WAY NE                          22-08 ROUTE 208 S                                 LESTER, PA 19113
CALGARY, ALBERTA T1Y 7H9                      FAIR LAWN, NJ 07410
CANADA



CHIMICLES SCHWARTZ KRINER & DONALDSON-SMITH   COMMONWEALTH OF PENNSYLVANIA                      CONSTELLATION NEW ENERGY INC
ATTN: BENJAMIN JOHNS/ANDREW FERICH            DEPARTMENT OF ENVIRONMENTAL PROTECTION            ATTN: JIM MCHUGH
ATTN: ALEX KASHURBA                           OFFICE OF CHIEF COUNSEL                           100 CONSTELLATION WAY, STE 500
ONE HAVERFORD CENTRE                          ATTN: GINA M. THOMAS                              BALTIMORE, MD 21202-6302
361 WEST LANCASTER AVE                        2 EAST MAIN ST.
HARTFORD, PA 19041                            NORRISTOWN, PA 19401

CORTLAND CAPITAL MARKET SERVICES              ERIC O'TOOLE                                      ICBC STANDARD BANK PLC
ATTN: KALEIGH ROWE                            ADDRESS REDACTED                                  AS SOA COLLATERAL AGENT
AND LEGAL DEPARTMENT                                                                            20 GRESHAM ST
225 W WASHINGTON ST, 9TH FL                                                                     LONDON, EC2V 7JE
CHICAGO, IL 60606                                                                               UNITED KINGDOM



ICBC STANDARD BANK PLC                        ICBC STANDARD BANK PLC                            INDUSTRIAL SPECIALTY SERVICES
C/O HAYNES AND BOONE LLP                      C/O HAYNES AND BOONE LLP                          ATTN: STEVE SMITH
ATTN: DAVID STAAB/F MURPHY/C JONES            ATTN: KENRIC KATTNER                              DBA BRAND ENERGY SERVICES
2323 VICTORY AVE, STE 700                     1221 MCKINNEY ST, STE 2100                        740 VETERANS DR
DALLAS, TX 75219                              HOUSTON, TX 77010                                 SWEDESBORO, NJ 08085



INDUSTRIAL SPECIALTY SERVICES, LLC            INDUSTRIAL SPECIALTY SERVICES, LLC (D/B/A BRAND   INTERNAL REVENUE SERVICE
C/O BRANDSAFWAY SERVICES LLC                  ATTN: BRENDAN DUNPHY                              CENTRALIZED INSOLVENCY OPERATION
ATTN: BRENDAN DUNPHY                          22-08 ROUTE 208 S                                 P.O. BOX 7346
22-08 ROUTE 208 S                             FAIR LAWN, NJ 07410                               PHILADELPHIA, PA 19101-7346
FAIR LAWN, NJ 07410



KINDER MORGAN LIQUIDS TERMINALS, LLC          KIRKLAND & ELLIS LLP                              LINEBARGER GOGGAN BLAIR & SAMPSON LLP
1001 LOUISIANA ST, STE 1000                   ATTN: EDWARD SASSOWER/MATTHEW FAGEN               ATTN: JOHN P DILLMAN
HOUSTON, TX 77002                             ATTN: STEVEN SERAJEDDINI                          P.O. BOX 3064
                                              601 LEXINGTON AVE                                 HOUSTON, TX 77253-3064
                                              NEW YORK, NY 10022



MERRILL LYNCH COMMODITIES, INC.               MERRILL LYNCH COMMODITIES, INC.                   MISSISSIPPI DEPARTMENT OF REVENUE
AS SOA COLLATERAL AGENT                       C/O STROOCK & STROOCK & LAVAN LLP                 ATTN: BANKRUPTCY SECTION
20 E GREENWAY PLAZA, STE 700                  ATTN: NATALIE LIN                                 P.O. BOX 22808
HOUSTON, TX 77046                             180 MAIDEN LN                                     JACKSON, MS 39225-2808
                                              NEW YORK, NY 10038



MISSISSIPPI DEPARTMENT OF REVENUE             MORRIS, NICHOLS, ARSHT & TUNNELL LLP              NGL ENERGY PARTNERS, LP
P.O. BOX 960                                  ATTN: ROBERT J. DEHNEY                            6120 S YALE AVE, STE 805
JACKSON, MS 39205-0960                        ATTN: ANDREW REMMING/PAIGE TOPPER                 TULSA, OK 74136
                                              1201 N MARKET ST, 16TH FL
                                              P.O. BOX 1347
                                              WILMINGTON, DE 19899-1347

NGL ENERGY PARTNERS, LP                       NGL ENERGY PARTNERS, LP                           OFFICE OF THE ATTORNEY GENERAL
C/O GREENBERG TRAURIG LLP                     C/O GREENBERG TRAURIG LLP                         ATTN: KATHY JENNINGS
ATTN: DENNIS MELORO                           ATTN: ISKENDER CATTO/RYAN WAGNER                  DELAWARE DEPT OF JUSTICE
THE NEMOURS BUILDING                          METLIFE BUILDING                                  CARVEL STATE BLDG
1007 N ORANGE ST, STE 1200                    200 PARK AVE                                      820 N FRENCH ST
WILMINGTON, DE 19801                          NEW YORK, NY 10166                                WILMINGTON, DE 19801

STATE OF DELAWARE                             SUNOCO LOGISTICS PARTNERS OPERATIONS LP           SUNOCO LOGISTICS PARTNERS OPERATIONS LP
DIVISION OF REVENUE                           C/O ENERGY TRANSFER PARTNERS, LP                  C/O ENERGY TRANSFER PARTNERS, LP
820 N FRENCH ST, 8TH FL                       ATTN: CHIEF FINANCIAL OFFICER                     ATTN: GENERAL COUNSEL
WILMINGTON, DE 19801-0820                     8111 WESTCHESTER DR                               1300 MAIN ST
                                              DALLAS, TX 75225                                  HOUSTON, TX 77002



Page 1 of 2
                                Case 19-11626-LSS    Doc 1472       Filed 08/24/20        Page 8 of 8
PES Holdings, LLC, et al. - U.S. Mail                                                                                  Served 8/14/2020

SUNOCO PARTNERS MARKETING & TERMINAL LP     SUNOCO PARTNERS MARKETING & TERMINAL LP       WEBSTER BANK, NA
ATTN: JOSEPH COLELLA, SENIOR VP             C/O VINSON & ELKINS LLP                       ATTN: MARK KORMAN, VP
3801 W CHESTER PIKE                         ATTN: KAREN SMITH                             200 EXECUTIVE BLVD, SO-220
NEWTOWN SQUARE, PA 19073                    666 5TH AVE, 6TH FL                           SOUTHINGTON, CT 06489
                                            NEW YORK, NY 10103



WILLIAM TOMPKINS
ADDRESS REDACTED




                                                                                      Parties Served: 37




Page 2 of 2
